DETAILED ACTION
 	Claims 1-3,10-20 and 26-34 are pending, claims 4-9 and 21-25 have been withdrawn.
 	This action is in response to the response filed 1/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species III, subspecies IIIb in the reply filed on 1/19/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2019 and 7/28/2020 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because at least Figure 7 shows the valve spring within valve 23 in a solid compressed state, it is unclear if this is the proper representation/position for this valve spring.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, and 16 are objected to because of the following informalities:  
claim 1, line 3, “a compressed” should be - -the compressed - -, 
claim 16, line 2, “display” should be - -display. - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation, to a fixed low pressure, which is unclear as to how low this low pressure would be.
Claim 27 recites the limitation "the total flow".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,10-12,16,18-20,26-29 and 33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by MacNeal et al. (WO2004081422A2).
Regarding claim 1, MacNeal et al. discloses a Text Document cannot be displayed
 gas cylinder dispensing valve (16, see Fig. 6) for dispensing a gas from a compressed gas cylinder (18) comprising: 
a valve body (20) configured to couple to a compressed gas cylinder and having a gas flow passageway communicating between a gas inlet (see Fig. 7, the opening in 20 above the start of the lead line for numeral 18) and a gas outlet (30); 
a pressure regulator (36) attached to the valve body and configured to regulate gas pressure of a flow of the gas within the gas flow passageway to a prescribed low pressure (“a regulator 36 for controlling pressure of flow of the contents”, para.0031); 
an isolation valve (34) positioned within the gas flow passageway, between the gas inlet and the pressure regulator, the isolation valve having a valve stem (the rod attached perpendicularly to handle 34, as shown in Fig. 6) configured to actuate the isolation valve between a closed position and an open position (para 0032); 
a first knob (the handle indicated by the start of the lead line for 34 in Figure 6) operatively coupled to the valve stem of the isolation valve, the first knob configured to impart motion to the isolation valve to move the isolation valve between the closed position and the open position; 
a continuous, proportional metering valve (38) disposed within the valve body and positioned within the gas flow passageway downstream of the pressure regulator, the metering valve having a control stem (see, fig. 2,8, para.0034) projecting from the valve body to adjust the movement of the metering valve to control the flow of the gas to the gas outlet; 
a second knob (44, para.0034) operatively coupled to the control stem of the metering valve and configured to adjust the movement of the metering valve and thereby adjust the flow of gas to the gas outlet in response to movement of the second knob; and 
a flow sensor (the portion of 38 which monitors the rate of flow, then the flow rate setting is displayed on portion 46, para. 0031,0033) disposed in the gas flow passageway between the metering valve and the gas outlet, the flow sensor configured to measure a flow rate of the gas in the gas flow passageway between the metering valve and the gas outlet (para0032, “Also, located downstream (as gas flows from the cylinder 18) are the flow meter 38 and the gauge 32. Finally, the nozzle 30 is operatively connected for the gas flow proceeding from the flow controller 12.”).  

Regarding claim 2, MacNeal et al. discloses a controller (12) coupled to the valve body and configured to receive a flow rate signal from the flow 1214582-US sensor indicative of the flow rate of the gas in the gas flow passageway between the metering valve and the gas outlet and to generate and send one or more signals to an electronic display (46) indicative of the measured flow rate of the gas in the gas flow passageway between the metering valve and the gas outlet (para.0034).  

Regarding claim 3, MacNeal et al. discloses the second knob is a second rotatable knob (44, para.0034) moveable from a first position that places the metering valve in a closed position preventing gas flow to the gas outlet to a plurality of alternate positions that places the metering valve in an open position allowing adjustment of the gas flow to the gas outlet when the isolation valve is open.  

Regarding claim 10, MacNeal et al. discloses the controller is further configured to determine a flow indicator status indicating whether there is an active gas flow to the gas outlet or there is no gas flow to the outlet, and wherein the controller generates and sends one or more display signals (46) to the electronic display indicative of the determined flow indicator status and, wherein the electronic display is configured to display a visual indication  (para.0034) of gas flow to the gas outlet or no gas flow to the gas outlet.  
Regarding claim 11, MacNeal et al. discloses the first knob (the handle indicated by the start of the lead line for 34 in Figure 6) is a first rotatable knob moveable from a first position that places the isolation valve in the closed position preventing gas flow through the gas flow passageway to the gas outlet to a second position that places the isolation valve in the open position allowing flow from the compressed gas cylinder through the gas flow passageway to the gas outlet (para.0032).  

Regarding claim 12, MacNeal et al. disclose the electronic display is attached to the valve body (see Fig. 2, display 46 is attached to valve body 20, through the other components that it is assembled with).  

Regarding claim 16, MacNeal et al. disclose a valve guard (14,116, see Fig. 1) configured to encompassing the metering valve, the controller and the electronic display.

Regarding claim 18, MacNeal et al. discloses a valve integrated pressure regulator based cylinder package (10) comprising: 
a compressed gas cylinder (18); a valve integrated pressure regulator assembly (16), the valve integrated pressure regulator assembly having a valve body (20) and a gas flow passageway through the valve body, the valve body further having an inlet (see Fig. 7, the opening in 20 above the start of the lead line for numeral 18) and an outlet (30), wherein the inlet is configured to be removably coupled (via the threads between 20 and 22, see Fig. 7) to the compressed gas cylinder and to receive gas from the compressed gas cylinder; 
the valve integrated pressure regulator assembly further comprising an isolation valve (34) disposed within the valve body, the isolation valve configured for controllably closing or opening the gas flow passageway to the flow of gas therethrough, and a 1514582-US manually operable first knob (the handle indicated by the start of the lead line for 34 in Figure 6) attached to the exterior of the valve body and operatively connected to the isolation valve to impart motion to the isolation valve to move the isolation valve between a closed position and an open position by movement of the first knob; 
the valve integrated pressure regulator assembly further comprising a pressure regulator (36) attached to the valve body and configured to regulate the gas pressure of any gas flow within the gas flow passageway to a fixed low pressure (“a regulator 36 for controlling pressure of flow of the contents”, para.0031); 
the valve integrated pressure regulator assembly further comprising a continuous, proportional metering valve (38) disposed within the valve body and positioned within the gas flow passageway downstream of the pressure regulator, the metering valve having a control stem projecting from the valve body to adjust the movement of the metering valve to control the flow of the gas through the gas flow passageway to the gas outlet and 
a second knob (44, para.0034) operatively coupled to the control stem of the metering valve and configured to adjust the movement of the metering valve and thereby adjust the flow of gas through the gas flow passageway to the gas outlet in response to movement of the second knob; and 
the valve integrated pressure regulator assembly further comprising a flow sensor (the portion of 38 which monitors the rate of flow, then the flow rate setting is displayed on portion 46, para. 0031,0033) disposed within the valve body in the gas flow passageway between the metering valve and the gas outlet, the flow sensor configured to measure a flow rate of the gas in the gas flow passageway between the metering valve and the gas outlet (para. 0032, “Also, located downstream (as gas flows from the cylinder 18) are the flow meter 38 and the gauge 32. Finally, the nozzle 30 is operatively connected for the gas flow proceeding from the flow controller 12.”).  


Regarding claim 19, MacNeal et al. discloses a controller (12) configured to receive a flow rate signal from the flow sensor indicative of the flow rate of the gas in the gas flow passageway between the metering valve and the gas outlet and to send one or more signals to an electronic (46) display indicative of the measured flow rate of the gas in the gas flow passageway between the metering valve and the gas outlet.  

Regarding claim 20, MacNeal et al. discloses the second knob is a second rotatable knob (44, para.0034, see Fig. 7) moveable from a first position that places the metering valve in a closed position preventing gas flow to the gas outlet to a plurality of alternate positions that places the metering valve in an open position allowing adjustment of the gas flow to the gas outlet when the isolation valve is open.  

Regarding claim 26, MacNeal et al. discloses the controller is further configured to determine a flow indicator status indicating whether there is an active gas flow to the gas outlet or there is no gas flow to the outlet, and wherein the controller generates and sends one or more display signals to the electronic display (46) indicative of the determined flow indicator status and, wherein the electronic display is configured to display a visual indication (para.0034) of gas flow to the gas outlet or no gas flow to the gas outlet.  

Regarding claim 27, MacNeal et al. disclose the controller is configured to calculate the total flow of gas from the cylinder (the displayed value shown is being considered as the total flow at the time the flow is being displayed, and therefore the controller is configured calculate the total flow).

Regarding claim 28, MacNeal et al. discloses the first knob is a first rotatable knob (the handle indicated by the start of the lead line for 34 in Figure 6) moveable from a first position that places the isolation valve in the closed position preventing gas flow through the gas flow passageway to the gas outlet to a second position that places the isolation valve in the open position allowing flow from the compressed gas cylinder through the gas flow passageway to the gas outlet (para.0032).  

Regarding claim 29, MacNeal et al. discloses the electronic display (46) is attached to the valve body (through the other mating parts, as shown in Fig. 2) and the electronic display capable of displaying information in digital form or analog form (since there is a visual display the form of the number/value is considered as being in digital or analog form).  

Regarding claim 33, MacNeal et al. discloses a valve guard (14,116, see Fig. 1) configured to encompass the isolation valve, the pressure regulator, the metering valve, the controller and the electronic display.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13,14,30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeal. et al. ‘422 in view of Carron et al. (US 20160341362).
Regarding claims 13 and 30, MacNeal et al. disclose the electronic display is separated from the valve body (by parts 36 and 38, see Fig. 2) and 
regarding claims 14 and 31, MacNeal et al. disclose the electronic display is separated from the valve body (by parts 36 and 38, see Fig. 2).
MacNeal et al. discloses that display (46) communicates with the controller (44, para.0034) although does not explicitly disclose that the connection is wired or a wireless communication protocol.  
Carron et al. discloses a valve (1) with an electronic device (6) where the device has data receiving members (via wired or wireless connection) (para.0043).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify MacNeal et al. to have a wired or wireless connection as taught by Carron et al. in order to effectively communicate the data as is well known in the art of communicating sensor signals to a controller.
	



 



 Claims 15,17,32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeal. et al. ‘422 in view of Haws (US 4665386).
Regarding claim 15, MacNeal et al. disclose all of the features of the claimed invention although are silent to having a battery configured to provide power to the electronic display and controller, and wherein the battery is mounted on the controller, and regarding claim 17, wherein the battery is contained within the valve guard, and regarding claim 32 wherein the battery is mounted on the controller, and regarding claim 34, the battery is attached to or contained within a valve guard.
 
Haws discloses a valve (48,49) attached to a cylinder (44) with an electronic controller (32,40) having a battery (36) mounted to it (see Fig.2) with a valve guard (11,25) surrounding the battery (see Fig. 1 and 2).

 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify MacNeal et al. to have a battery mounted on a controller, where the battery is contained within the valve guard as taught by Haws, in order to ensure the device has power for the electronics and that the guard protects the battery from damage during use.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753